                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION
 JESSICA KAUTZ,                   )
                                  )
                       Plaintiff, )
                                  )
                v.                )   Case No. 6:19-03310-CV-RK
                                  )
 SPRINGFIELD POOL & SPA, LLC,     )
                                  )
                       Defendant. )
       ORDER ON DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
        Before the Court is Defendant Springfield Pool & Spa, LLC’s motion for summary
judgment. (Doc. 31.) The motion is fully briefed. (Docs. 32, 37, 41, 42.) After careful
consideration, and for the reasons set forth, the motion is DENIED.
                                            Background
        On a motion for summary judgment, the court draws facts from the parties’ statements of
uncontroverted material facts. (Docs. 32, 37, 41, 42.) Plaintiff worked for Defendant, Springfield
Pool & Spa, LLC, which is a pool and hot tub supply retailer, from approximately May 2014 to
December 2018. After $603.17 of petty cash went missing, the defendant was asked to take a
polygraph. On December 18, 2018, Plaintiff took and failed the polygraph test, and was fired three
days later.
        Plaintiff filed this case in the Circuit Court of Greene County, Missouri, alleging violations
of the Employee Polygraph Protection Act, 29 U.S.C.A. § 2000, et. seq. (“EPPA”). Defendant
then removed the case to this Court on the basis of federal question jurisdiction. The parties filed
cross motions for summary judgment. (Docs. 27, 31.) Defendant’s motion seeks summary
judgment on Plaintiff’s wrongful termination claim and Defendant’s unjust enrichment claim.
                                          Legal Standard
        The Court “shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56. The Court views the evidence “in the light most favorable to the nonmoving
party and giv[es] the nonmoving party the benefit of all reasonable inferences.”
Fed. Ins. Co. v. Great Am. Ins. Co., 893 F.3d 1098, 1102 (8th Cir. 2018) (citations and quotation
marks omitted).



              Case 6:19-cv-03310-RK Document 49 Filed 08/12/20 Page 1 of 3
                                               Discussion
         The Court first acknowledges that Plaintiff, in her opposition to Defendant’s Motion to
Dismiss, did not comply with local rules regarding summary judgment procedure by failing to
include a concise listing of additional material facts relied on. Local Rule 56.1 states:
         If the opposing party relies on any facts not contained in the movant’s suggestions,
         the party must add a concise listing of material facts. Each fact in dispute must be
         set forth in a separately numbered paragraph and properly supported in accordance
         with Fed. R. Civ. P. 56(c).
         The   Court    has    discretion   on    whether     to   sanction    such   violation.       See
Jones v. United Parcel Serv., Inc., 461 F.3d 982 (8th Cir. 2006).1 Although Plaintiff failed to
separately list facts relied upon in their opposition brief, Plaintiff still supported additional facts
with the record. Therefore, the court does not deem it necessary to strike Plaintiff’s additional
facts.
         Defendant argues that the Court should grant summary judgment against Plaintiff’s claim
of wrongful termination under the EPPA. As stated in Court’s previous order (Doc. 45) denying
Plaintiff’s Motion for Summary Judgment, a “but-for” standard of causation applies.
Comcast Corp. v. Nat'l Ass'n of African Am.-Owned Media, 140 S. Ct. 1009 (2020). The “but-for”
causation standard as stated in The Manual of Model Civil Jury Instructions for the District Courts
of the Eighth Circuit in Instruction 10.40 reads:

         “but-for” does not require that the [polygraph] was the only reason for the decision
         made by the defendant. [You may find that the defendant would not have
         discharged the plaintiff “but-for” the plaintiff’s [polygraph] if it has been proved
         that the defendant’s stated reason(s) for its decision(s) [(is)(are)] not the real
         reason(s), but [(is)(are)] a pretext to hide [polygraph] discrimination.2
         In his deposition, Edward White, the managing partner of Defendant, testified, “the
polygraph played a small part in my final determination.” (Doc 32-2 p. 3.) Further, no disciplinary
action was taken prior to the polygraph examination and Plaintiff was fired three days after she
took the polygraph. Edward White’s testimony, along with the other facts, creates a genuine issue


         1
        The Eighth Circuit Court of Appeals held that the district court did not abuse its discretion by
deeming the movant’s statement of material facts as admitted because of the non-moving party’s failure to
comply with local rules. The Eighth Circuit held striking facts was within the Court’s jurisdiction.
         2
          The Model Jury Instructions for the Eighth Circuit do not include model instructions specific for
the EPPA. This jury instruction was adopted and modified from § 10.40 Elements of Claim: Retaliation
for Participation in Proceedings Under Employment Statutes. See also §§ 6.40, 10.41, 11.41.



             Case 6:19-cv-03310-RK Document 49 Filed 08/12/20 Page 2 of 3
of fact as to whether the polygraph results were the “but-for” cause of the adverse employment
action. From the facts given and the deposition testimony of Mr. White, a reasonable jury could
find that the polygraph test was the “but-for” cause of Plaintiff’s termination.
       In support of its argument, Defendant cites Bass v. Wendy’s, holding the employer had not
violated EPPA. 526 F. App’x, 603 (6th Cir. 2013). The Court finds Bass distinguishable. First,
while in Bass, the plaintiff was denied a promotion, here Plaintiff’s employment was terminated.
Id. at 599. Second, Mr. Bass took his polygraph over two years before Wendy’s decided not to
promote him. Id. at 600. Here, Plaintiff was fired three days after she took hers. Third, besides
the polygraph test, Mr. Bass had accumulated a vast set of complaints and disciplinary actions
against him including security violations, food safety violations, cost control issues, and tardiness.
Id. at 603. In contrast, Plaintiff here had no prior disciplinary actions against her and the only
notice of discipline that was given, was on the day of the polygraph examination. Based on the
disparity of the two cases, the Court will not rely on Bass and will deny Defendant’s motion for
summary judgment on the EPPA claim.
       As to Defendant’s request for summary judgment on their unjust enrichment claims, the
Clerk of Court has entered an order of default. Therefore, the request for summary judgment on
the unjust enrichment claim will be denied as moot. (Doc. 47.)
                                             Conclusion
       After careful consideration, Defendant’s motion for summary judgment (Doc. 31.) is
DENIED.
       IT IS SO ORDERED.

                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

  DATED: August 12, 2020




          Case 6:19-cv-03310-RK Document 49 Filed 08/12/20 Page 3 of 3
